DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 and 27-32 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of records are Scarfone et al. (US 5,368,046), Swann (US 2013/0150752), Moos et al. (US 2010/0280410), Allee et al. (US 2010/0069843), Miller (US 2007/0016100), Groenke et al. (US 2004/0077973), Mehl (US 4,469,109).
Regarding claim 1, the cited prior arts fails to disclose/teach among all the limitation or render obvious a bone marrow aspiration device comprising a screw mechanism with a threaded jacket and a lead screw receivable in the threaded jacket, the threaded jacket including an internal non-threaded portion to receive the lead screw and an internal threaded portion adjacent the non-threaded portion to engage the lead screw, in combination with the total structure and function as claimed. The cited prior arts only disclose a device comprising a screw mechanism with a threaded jacket and a lead screw receivable in the threaded jacket wherein the threaded jacket includes only an internal threaded portion to engage the lead screw. No combination of prior art was found to teach or suggest each and every element of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Election/Restrictions 
Claim(s) 1-10 and 27-32 is/are allowable. The restriction requirement between process and apparatus for its practice, as set forth in the Office action mailed on 03/21/2017, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of the method of aspirating bone marrow is withdrawn. Claim(s) 21-25, directed to the method of aspirating bone marrow, is/are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T ULSH whose telephone number is (571)272-9894.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUNG T ULSH/Examiner, Art Unit 3783     
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783